DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 20 in the reply filed on May 12, 2021 is acknowledged. Claims 16-19 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-8 and 14, the use of “preferably” in multiple instances renders the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Remmers et al. (“Remmers”, US 2014/0358100 A1).
Regarding claims 1-15 and 20, Remmers discloses a hot melt adhesive composition ([0017]) including a first polymer that is propylene-based and has a Mw of no greater than about 75,000, and a 
The first polymer is present at greater than about 30% by weight ([0007]).
The second polymer is present at about 2% to about 15% by weight ([0006]).
The tackifying agent may be present at from about 5% to about 60% by weight ([0040]).
The plasticizer may be present at from about 5% to about 30% by weight ([0037]).
Remmers teaches the propylene-based polymers have a polydispersity of less than about 5 ([0004]).
Remmers teaches the propylene-based polymers can be copolymers with one or more other monomers, including ethylene ([0026]).
Remmers teaches a viscosity of less than about 10,000 cps when tested at around 150 degrees C. ([0013]). There would be a reasonable expectation that the viscosity would be within the claimed range given the substantially similar components being present in substantially similar ranges.
Remmers teaches the first polymer can comprise greater than 75% by weight propylene ([0026]).
Remmers does not expressly teach the ratio of the first and second polymer, but it would be obvious to one of ordinary skill in the art at the effective filing date of the invention to determine a ratio based on desired properties.
Remmers does not teach the properties of Ring & Ball softening point, heat of fusion, melting temperature, or glass transition temperature. However, there would be a reasonable expectation that the properties of the adhesive of Remmers would be substantially similar to Applicant’s since the components are provided in substantially similar amounts.
As to claim 9, Remmers teaches identical tackifiers ([0038]).
As to claim 10, Remmers teaches both mineral oils and polybutenes as plasticizers ([0035]).

As to claims 12 and 13, Remmers teaches including wax at about 1% to 10% by weight ([0041]-[0042]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746